DISMISS and Opinion Filed September 2, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01395-CV

                        NAVAL PATEL, Appellant
                                V.
                  OSCAR INSURANCE COMPANY, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-18-18066

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Whitehill
      Appellant’s brief in this case is overdue. On appellant’s motion, we extended

the deadline for filing appellant’s brief until May 20, 2020. By order dated June 4,

2020, we informed appellant his brief was overdue and directed appellant to file his

brief no later than June 25, 2020. We cautioned appellant that failure to file his brief

by that time would result in the dismissal of this appeal without further notice. To

date, appellant has not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Bill Whitehill/
                                           BILL WHITEHILL
                                           JUSTICE


191395F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NAVAL PATEL, Appellant                       On Appeal from the 95th District
                                             Court, Dallas County, Texas
No. 05-19-01395-CV          V.               Trial Court Cause No. DC-18-18066.
                                             Opinion delivered by Justice
OSCAR INSURANCE COMPANY,                     Whitehill. Justices Pedersen, III and
Appellee                                     Reichek participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee OSCAR INSURANCE COMPANY recover
its costs of this appeal from appellant NAVAL PATEL.


Judgment entered September 2, 2020




                                       –3–